DETAILED ACTION
This action is in response to the filing of 3-8-2021. Claims 1-20 are pending and have been considered below:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. (“Hoffman” 20110098928 A1) in view of Heikes et al. (“Heikes ” 20150120186 A1) and Surbur et al (“Surbur” 20170156666 A1).

Claim 1: Hoffman discloses a computer-implemented method, comprising:
receiving user data captured via one or more sensors of a user monitoring device worn by a user (Paragraph 58); 
the user monitoring device providing a virtual sensor-dependent interactive application (Paragraph 105-107);
wherein at least one aspect of the virtual sensor-dependent interactive application is determined at least in part based on the captured user data (Paragraphs 177-180);
determining an actual user behavior based at least in part on the user data, the actual user behavior associated with a previous time period (Paragraphs 165, 177-180);
Hoffman discloses embodiments for determining target behavior of a user and a worn device including a graphical interface for monitoring activities in relationship to a goal (Paragraphs 185, 208 location goals available once user meets threshold, 214-216). 
Heikes is provided because Hoffman may not explicitly disclose in detail all features below including a worn device (watch) that monitors a user behavior/activity;  

determining a behavior of the avatar based at least in part on the target user behavior. 
Heikes provides an accelerometer that tracks movement (Paragraph 29). This is information used to provide an animated avatar (application) based on the corresponding time to achieve the goal and then further provides an associated behavior (i.e. avatar behind or in front of an indicator) based on the differential between the user activity and the goal (Paragraphs 43-44). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement and provide an interface in the wearable devices of Hoffman that would explicitly provide interactive feedback of an avatar pertaining to the goals and activities. One would have been motivated to provide the functionality because it extends the operability of the system through enhanced visual feedback further improving the user experience.

Heikes generates an interface for display on the user monitoring device, the interactive interface including an avatar (Paragraphs 43-44), but may not explicitly disclose the avatar capable of displaying a plurality of behaviors to prompt the user to perform one or more actions for achieving one or more active and inactive wellness goals for the user;
Surbur is provided because it discloses a monitoring device that analyzes activity of a user, the activity may be related to goals (Figure 10; Paragraphs 51-54 and 57) and further based on the activity determination, displays a graphical notification with avatar pertaining to achieving active or inactive goals (Figure 10; Paragraphs 51-54 and 57; i.e. steps or sleep). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement and provide an avatar pertaining to specific goals/activities on the wearable devices of Hoffman. One would have been motivated to provide the functionality because it extends the operability of the system through enhanced visual feedback further improving the user experience.
Claim 2: Hoffman, Heikes and Surbur disclose a method of claim 1, further comprising: monitoring additional user data captured via the one or more sensors during the upcoming time period; and updating the target behavior based on the additional user data (Hoffman: Figure 63 and 66 and Paragraphs 9 and 247, Heikes: Paragraphs 21, 43-44 and 50; speed and distance, Surbur: Figure 10; Paragraphs 51-54 and 57). 
Claim 3: Hoffman, Heikes and Surbur disclose a method of claim 1, wherein the avatar behavior includes a graphical representation of an action to be performed in order to achieve the target user behavior based on the actual user behavior wherein the inactive wellness goals for the user correspond to at least one of a sleep-related goal or mental health related goal (Hoffman: Figure 63-64 and 66 and Paragraph 247 and Heikes: Paragraph 43-44 avatar animation based on the target goal and Surbur: Figure 10; Paragraphs 51-54 and 57; sleep goals). 
Claim 4: Hoffman, Heikes and Surbur disclose a method of claim 1, further comprising: receiving a user profile associated with the user monitoring device; determining the target user behavior based at least in part on the user profile; and updating the user profile based at least in part on the actual user behavior (Hoffman: Paragraphs 9, 151, 163 and 195; goals set and part of profile that can be accessed). 
Claim 7: Hoffman discloses a user monitoring device, comprising: one or more sensors, including at least an accelerometer and a pulse meter (Paragraph 58); a user interface (Paragraph 99-100); at least one processor; and non-transitory computer-readable memory including instructions that, when executed by the at least one processor, cause the system to: 
provide a virtual sensor-dependent interactive application (Paragraph 105-107); measure user data via the one or more sensors while the user monitoring device is worn by a user (Paragraph 58), 
the user behavior data associated with a time period; determine a user activity performed by the user during the time period based on the user data (115-116 and 177-179); 
Hoffman discloses embodiments for determining target behavior of a user and a worn device including a graphical interface for monitoring activities (Paragraphs 185, 208 location goals available once user meets threshold, 214-216). 
Heikes is provided because Hoffman may not explicitly disclose in detail all features below including a worn device (watch) that monitors a user behavior/activity and determine a target user activity for the time period; 
and determine a behavior of the avatar based at least in part on a differential between the user activity and the target user activity;
Heikes provides an accelerometer that tracks movement (Paragraph 29). This is information is used to provide an animated avatar (application) based on the corresponding time to achieve an activity and then further provides an associated behavior (i.e. avatar behind or in front of an indicator) based on the differential between the user activity and the goal (Paragraphs 43-44). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement and provide an interface in the wearable devices of Hoffman that would explicitly provide interactive feedback of an avatar pertaining to the goals and activities. One would have been motivated to provide the functionality because it extends the operability of the system through enhanced visual feedback further improving the user experience.
Heikes generates an interface for display on the user monitoring device, the interactive interface including an avatar (Paragraphs 43-44), but may not explicitly disclose the avatar capable of displaying a plurality of behaviors to prompt the user to perform one or more actions for achieving one or more active and inactive wellness goals determined for the user; 
Surbur is provided because it discloses a monitoring device that analyzes the activity of a user, the activity may be related to goals (Figure 10; Paragraphs 51-54 and 57) and further based on the activity determination, displays a graphical notification with avatar pertaining to achieving active or inactive goals (Figure 10; Paragraphs 51-54 and 57). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement and provide an avatar pertaining to specific goals/activities on the wearable devices of Hoffman. One would have been motivated to provide the functionality because it extends the operability of the system through enhanced visual feedback further improving the user experience.
Claim 8: Hoffman, Heikes and Surbur disclose a device of claim 7, wherein the non-transitory computer-readable memory includes instructions that, when executed by the at least one processor, further cause the system to: determine that the user activity meets one or more conditions for an application level, wherein the virtual sensor-dependent interactive application includes a plurality of possible application levels; and progress the interactive application to the application level (Hoffman: Paragraphs 208 location goals available once user meets threshold, 214-216 and 248; game format with locations/levels; Heikes: Paragraphs 26 and 43-44 and Surbur: Paragraphs 28-29 and 51-54 and 57;sensors). 
Claim 9: Hoffman, Heikes and Surbur disclose a device of claim 7, wherein the non-transitory computer-readable memory includes instructions that, when executed by the at least one processor, further cause the system to: determine one or more active and inactive wellness goals based at least in part on the user activity; and update one or more active and inactive wellness goals based at least in part on changes to the user activity (Hoffman: Paragraphs 163, 183 and 214-215; Heikes: Paragraphs 43-44 and Surbur: Figure 10; Paragraphs 51-54 and 57; updated achievement of goals). 
Claim 10: Hoffman, Heikes and Surbur disclose a device of claim 7, wherein the avatar behavior corresponds to the user activity (Hoffman: Figures 63 and 66 and Paragraphs 247-248; Heikes: Paragraphs 43-44; runner placed at position based on activity goal and Surbur: Figure 10). 
Claim 11: Hoffman, Heikes and Surbur disclose a device of claim 7, wherein the non-transitory computer-readable memory includes instructions that, when executed by the at least one processor, further cause the system to: receive additional user data, environment data, or both, measured by one or more other sensors on a second monitoring device; and the additional user data, environment data, or both (Hoffman: Paragraphs 90, 105 and 106; devices in communication with sensors). 
Claim 12: Hoffman, Heikes and Surbur disclose a device of claim 7, wherein the user data includes one or more of: pulse rate, movement, distance traveled, caloric energy expenditure, heart rate variability, heart rate recovery, location, blood pressure, blood glucose, skin conduction, skin and/or body temperature, electromyography data, electroencephalographic data, or respiration rate and patterns (Hoffman: Paragraph 91; Heikes: Paragraphs 34, 37 and 41; calorie and distance traveled; Surbur: Paragraph 28-29 and 39; sensors). 
Claim 13: Hoffman, Heikes and Surbur disclose a device of claim 7, wherein the one or more sensors include at least one of a pulse meter, oximeter, accelerometer, location device, temperature sensor, pedometry sensor, or microphone (Hoffman: Paragraph 58; Heikes: Paragraph 29; accelerometer; Surbur: Paragraph 28-29; sensors). 
Claim 14 is similar in scope to claim 7 and therefore rejected under the same rationale. 
Claim 15 is similar in scope to claim 8 and therefore rejected under the same rationale. 
Claim 16 is similar in scope to claim 9 and therefore rejected under the same rationale. 
Claim 17 is similar in scope to claim 10 and therefore rejected under the same rationale. 
Claim 18 is similar in scope to claim 11 and therefore rejected under the same rationale. 
Claim 19 is similar in scope to claim 12 and therefore rejected under the same rationale. 
Claim 20 is similar in scope to claim 13 and therefore rejected under the same rationale. 

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. (“Hoffman” 20110098928 A1), Heikes et al. (“Heikes ” 20150120186 A1) and Surbur et al (“Surbur” 2017015666 A1) in further view of Iscoe et al. (“Iscoe” 20170273639 A1).
Claim 5: Hoffman, Heikes and Surbur disclose a method of claim 1, further comprising: receiving a user profile associated with the user monitoring device; generating an avatar associated with the user profile; and determining a plurality of visual characteristics of the avatar based at least in part on the user profile (Hoffman provides avatars related to a user Paragraphs 215 and 248). Iscoe further provides a personalized avatar based on captured/input characteristics of the user (Paragraphs 196-197 and 314).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement and provide a profile based avatar in Hoffman as taught by Iscoe. One would have been motivated to provide the functionality because it extends the operability of the system through enhanced visual feedback further improving the user experience.  
Claim 6: Hoffman, Heikes, Surbur and Iscoe discloses a method of claim 5, further comprising: updating one or more of the plurality of visual characteristics based on least in part on the actual user behavior, wherein the user profile data represents a starting point and the actual user behavior represents projected changes to the user profile (Hoffman: Figures 63 and 66 Paragraphs 215 and 248 and Iscoe: Paragraph 180-182; track user and 312 provide update of visual characteristics to avatar). 

Response to Arguments

Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. Surbur has been incorporated because it provides avatar representations based on activity in relationship to active and inactive goals of a user (see rejection above). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Ferren et al. (8700012 B2); Claim 12
Kolb et al. (20150332149 A1); Paragraph 4


Applicant’s amendments necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHERROD L KEATON/Primary Examiner, Art Unit 2142                                                                                                                                                                                                         4-9-2021